—Judgment, Supreme Court, New York County, entered January 12, 1978, which granted a motion for summary judgment made by plaintiff-respondent permanently enjoining defendant-appellants from any business involving securities, ordered offer of restitution of moneys paid by prospective purchasers of condominium interests in realty and awarded costs of $2,000, modified, on the law, to direct a hearing on the issue of the amount of restitution, limit the restitution liability of the defendant-appellant Ross to pre-July, 1972 purchasers of condominium units at the Euromanga development, and otherwise affirmed, without costs or disbursements. A hearing is necessary to avoid possible unjust enrichment of the condominium purchasers (People v Barrera, 63 AD2d 873; see, also, 50 NY Jur, Restitution, § 72). The complaint and the uncontroverted proof limited Ross’ involvement to the Euromanga development. The complaint limited his involvement up to November, 1972 but the proof, uncontradicted by any competent evidence, does not show him involved after June, 1972. Concur—Lane, J. P., Lupiano, Silverman and Lynch, JJ.